      Case 1:17-cv-02726-JFK-OTW Document 296 Filed 09/03/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BSG RESOURCES (GUINEA) LIMITED, BSG
RESOURCES (GUINEA) SᾺRL, and BSG
RESOURCES LIMITED,

                 Plaintiffs,
                                                              No. 1:17-cv-02726 (JFK) (OTW)
       v.

GEORGE SOROS, OPEN SOCIETY FOUNDATIONS,
OPEN SOCIETY INSTITUTE, FOUNDATION TO
PROMOTE OPEN SOCIETY, OPEN SOCIETY
FOUNDATION, INC., ALLIANCE FOR OPEN
SOCIETY INTERNATIONAL INC., OPEN SOCIETY
POLICY CENTER, and OPEN SOCIETY FUND,

                 Defendants.


                 NOTICE OF DEFENDANTS’ MOTION FOR SANCTIONS

               PLEASE TAKE NOTICE that, upon the Memorandum of Law in Support of

Defendants’ Motion for Sanctions; the Declaration of Benjamin P. McCallen in Support of

Defendants’ Motion for Sanctions and all prior papers and proceedings herein, Defendants will

move this Court, before the Honorable Ona T. Wang, at the United States Courthouse, 500 Pearl

Street, Room 20D, New York, New York 10007, for an order, pursuant to Federal Rule of Civil

Procedure 37, (i) awarding Defendants their reasonable attorneys’ fees and costs for their

successful motions to compel production of the LCIA and ICSID documents; (ii) awarding

Defendants monetary sanctions in the form of their fees and expenses associated with their

efforts to obtain the LCIA and ICSID documents; (iii) dismissing the Amended Complaint with

prejudice or, in the alternative, precluding Plaintiffs from challenging the preclusive effect of the

LCIA decision in this action; (iv) awarding Defendants their reasonable attorneys’ fees and costs
      Case 1:17-cv-02726-JFK-OTW Document 296 Filed 09/03/21 Page 2 of 3




incurred in making this motion; and (v) any other, further relief as the Court deems just and

proper.

               PLEASE TAKE FURTHER NOTICE that, pursuant to the Court’s Order on

August 17, 2021, Plaintiffs shall serve any papers in response by September 20, 2021, and

Defendants shall reply by September 27, 2021.

 Dated: September 3, 2021
 New York, New York



                                                WILLKIE FARR & GALLAGHER LLP

                                                By:     /s/ Benjamin P. McCallen
                                                       Benjamin P. McCallen
                                                       Joseph T. Baio

                                                787 Seventh Avenue
                                                New York, New York 10019
                                                Telephone: (212) 728-8000
                                                jbaio@willkie.com

                                                      Elizabeth J. Bower

                                                1875 K Street, N.W.
                                                Washington, D.C. 20006
                                                Telephone: (202) 303-1000
                                                ebower@willkie.com

                                                Attorneys for Defendants




                                               -2-
      Case 1:17-cv-02726-JFK-OTW Document 296 Filed 09/03/21 Page 3 of 3




TO:

REED SMITH LLP

Louis M. Solomon
Michael S. Lazaroff
599 Lexington Avenue
New York, New York 10022
Telephone: (212) 521-5400
lsolomon@reedsmith.com
mlazaroff@reedsmith.com

KATTEN MUCHIN ROSENMAN LLP

David J. Stagman
525 West Monroe Street
Chicago, Illinois 60661-3693
Telephone: (312) 902-5200
david.stagman@katten.com

Attorneys for Plaintiffs




                                     -3-
